 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
 3   Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
 4   Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
 5   Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@fchs.com
 7
     FITZPATRICK CELLA HARPER & SCINTO
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                     Case No. 4:18-cv-01885-HSG
22    LITIGATION
                                                           PHILIPS’ MOTION TO REMOVE
23                                                         INCORRECTLY FILED
                                                           DOCUMENTS; ORDER
24

25

26

27

28

                                                     1
            PHILIPS’ MOTION TO REMOVE INCORRECTLY FILED DOCUMENTS; ORDER
                                    CASE NUMBER 4:18-CV-01885-HSG
 1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that Plaintiffs Koninklijke Philips N.V. and U.S. Philips
 3   Corporation (collectively, “Philips”) hereby respectfully request that an order be granted to remove
 4   Docket Nos. 533 and 538-5 from the ECF docket for this matter on the grounds that they were
 5   incorrectly filed publicly and not under seal.
 6           The documents e-filed on November 1, 2018 as ECF Docket No. 533 (Declaration of Sean
 7   M. McCarthy in Support of 529 MOTION for Leave to File Philips’ Amended Infringement
 8   Contentions) and Docket No. 538-5 (Redacted Version of McCarthy Declaration in Support of
 9   Philips’ Motion for Leave to Amend its Infringement Contentions) inadvertently omitted certain
10   redactions of confidential information that that was intended to be, and should have been, redacted at
11   the time of filing.
12           Philips moved to seal the confidential portions of this document as stated in Philips’
13   Administrative Motion to File Documents Under Seal (ECF Docket No. 538), and filed a sealed,
14   unredacted version of the document in connection with that motion. Philips promptly notified the
15   Court’s Civil Case Docketing & Docket Correction, as well as the ECF Help Desk, of this filing
16   error and understands that public access to the inadvertently filed documents has been temporarily
17   blocked.
18           Philips respectfully moves the Court to remove the incorrectly filed documents permanently
19   from the Court’s public docket and ECF. Philips will file a corrected version of the documents
20   shortly.
21
     Dated: December 5, 2018                            Respectfully submitted,
22
                                                        HOLLAND LAW LLP
23
                                                        /s/ Chris Holland
24                                                      Chris Holland (SBN 164053)
                                                        Lori L. Holland (SBN 202309)
25                                                      HOLLAND LAW LLP
                                                        220 Montgomery Street, Suite 800
26                                                      San Francisco, CA 94104
                                                        Telephone: (415) 200-4980
27                                                      Fax: (415) 200-4989
                                                        cholland@hollandlawllp.com
28

                                                        2
            PHILIPS’ MOTION TO REMOVE INCORRECTLY FILED DOCUMENTS; ORDER
                                       CASE NUMBER 4:18-CV-01885-HSG
                                    lholland@hollandlawllp.com
 1

 2                                  Michael Sandonato (admitted pro hac vice)
                                    John Carlin (admitted pro hac vice)
 3                                  Christopher Gerson (admitted pro hac vice)
                                    Natalie Lieber (admitted pro hac vice)
 4                                  Jonathan M. Sharret (admitted pro hac vice)
                                    Daniel Apgar (admitted pro hac vice)
 5                                  Jaime Cardenas-Navia (admitted pro hac vice)
                                    Sean M. McCarthy (admitted pro hac vice)
 6                                  Robert Pickens (admitted pro hac vice)
                                    Caitlyn Bingaman (admitted pro hac vice)
 7                                  Joyce Nadipuram (admitted pro hac vice)
                                    Julian Pymento (admitted pro hac vice)
 8                                  FITZPATRICK, CELLA, HARPER & SCINTO
                                    1290 Avenue of the Americas
 9                                  New York, New York, 10104
                                    +1 (212) 218-2100
10                                  +1 (212) 218-2200 facsimile
                                    philipsprosecutionbar@fchs.com
11
                                    Attorneys for Plaintiffs Koninklijke Philips
12
                                    N.V. and U.S. Philips Corporation
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    3
     PHILIPS’ MOTION TO REMOVE INCORRECTLY FILED DOCUMENTS; ORDER
                       CASE NUMBER 4:18-CV-01885-HSG
                                                  ORDER
 1
            The Court has now considered Plaintiffs Koninklijke Philips N.V. and U.S. Philips
 2
     Corporation’s Motion to Remove Incorrectly Filed Document, Docket Nos. 533 and 538-5 (“the
 3
     Motion”). Having considered the moving papers before it and finding good cause,
 4
            The Court hereby grants the Motion and orders that Docket Nos. 533 and 538-5 be removed
 5
     from the docket for this matter.
 6

 7
     IT IS SO ORDERED.
 8

 9
     Dated: December 5, 2018                        ________________________________
10                                                  HON. HAYWOOD S. GILLIAM, JR.
11
                                                    UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
            PHILIPS’ MOTION TO REMOVE INCORRECTLY FILED DOCUMENTS; ORDER
                                        CASE NUMBER 4:18-CV-01885-HSG
